Citation Nr: 1529078	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for low back disability. 

2.  Entitlement to service connection for bilateral hearing loss disability. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to December 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The record before the Board consists of a paper claims file, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A chronic low back disorder was not present until more than one year following the Veteran's discharge from service, and no current low back disorder is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in August 2008, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects his complete service treatment records (STRs), as well as all available post-service medical evidence identified by the Veteran have been obtained.  In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The record was held open for 60 days to allow the Veteran to submit additional evidence.  No additional evidence from the Veteran has been received by the Board.

The Board acknowledges that no VA examination was provided and no VA medical opinion was obtained in response to the Veteran's low back claim.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran's service treatment records (STRs) are negative for evidence of a back disability.  The Veteran's private treatment records do not indicate he has a low back disability; however, he asserts he underwent surgery for a low back condition in 1975.  Nonetheless, assuming he did undergo surgery at that time, and does have a present low back disability, the Veteran's surgery occurred some 13 years after his discharge from active duty.  There is no corroborating evidence of any back disorder in service or for more than a decade thereafter, and there is no indication in the post-service medical evidence that a current back disability is related to his military service.  In fact, the Veteran has self-reported that although he experienced some back pain after a slip and fall in service, the pain subsided prior to his discharge, and the pain did not return until after service.  Therefore, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to this claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

By way of background, the Veteran initiated a claim for service connection for a low back disability in August 2008.  He has indicated his condition was caused by a slip and fall on a boat in service.  

The Veteran's STRs are negative for evidence of any back injury or disorder.  Although the Veteran has asserted he was treated three days after the initial injury at the base infirmary, his STRs do not indicate he received any treatment in service.  In the course of his November 1962 separation examination, the Veteran denied currently having or ever having a bone or joint deformity, as well as any other joint pain.  Further, the examiner specifically found the Veteran's spine to be normal.  Additionally, during his April 2015 videoconference hearing, the Veteran reported the low back pain he experienced following his slip and fall subsided prior to his discharge.  

The Veteran's outpatient treatment reports from the Boston and Bedford VA Medical Centers (VAMCs) do not show treatment for or a diagnosis of a low back disorder; however, the Veteran asserts he underwent back surgery in 1975 at St. Elizabeth's Hospital.  Attempts to obtain those records were unsuccessful, as the hospital has indicated those records were destroyed.  Assuming the Veteran currently has a low back disability, for which he did receive treatment in 1975, there is no competent evidence linking the current low back disability to his military service over 40 years ago.  Specifically, the medical evidence does not indicate the Veteran has a traumatically-induced low back disability, and the Veteran has not asserted continuous back manifestations from the time of his purported fall in service to the present date.  Rather, during his hearing, the Veteran stated his disability "subsided," and that he later experienced low back manifestations again at some point after service. 

The Board notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran himself, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, the Board has reviewed the Veteran's lay statements; however, at no time during the pendency of this claim has the Veteran indicated his back manifestations continuously occurred from the time of his reported fall in service to the present time.  Further, the Veteran made contemporaneous statements in the course of his separation examination, which indicated he did not have a back disability at that time.  The Board finds the Veteran's denial of any joint pain or deformities during his separation examination-a statement made within months of his reported fall-to be more probative as to the incurrence of a chronic back disability in service than his present day statements.  

After reviewing the evidence of record, the Board finds the Veteran did not have a chronic back disability during his active duty service period or within one year of his discharge therefrom.  Moreover, assuming a current disability does exist, there is no competent evidence to indicate that the post-service low back disability is in any way related to the Veteran's military service.  In this regard, the Board notes that the Veteran's lay opinion concerning the etiology of his low back disability is not competent evidence of the alleged nexus.  Accordingly, service connection for a low back disability is not warranted.

The Board has duly considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.


ORDER

Service connection for low back disability is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims on appeal are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent a VA examination to assess his claimed bilateral hearing loss and tinnitus in May 2010.  Although the examiner found the Veteran has bilateral sensorineural hearing loss and tinnitus, the examiner concluded the bilateral hearing loss was less likely than not caused by or incurred in service, to include the Veteran's conceded military occupational noise exposure.  The examiner stated the Veteran's hearing was normal through 8000 Hz at the time of separation, and therefore, his current hearing loss was not caused by his military noise exposure.  Unfortunately, the examiner did not explain why a showing of hearing within normal limits at discharge led her to the conclusion that military noise exposure did not cause the Veteran's current disability.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the examiner did not proffer an opinion relative to the etiology of the Veteran's tinnitus.  Based on the foregoing, the Board finds an addendum medical opinion is necessary prior to adjudication of these issues. 

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should obtain an addendum from the audiologist who conducted the Veteran's May 2010 examination.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner should state an opinion with respect to the Veteran's tinnitus and hearing loss as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's active military service, to specifically include his conceded exposure occupational noise.  A complete rationale must be provided to support these opinions.  If the examiner is unable to provide the required opinions, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the prior examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another health care professional with sufficient expertise who should be requested to provide the required opinions with supporting rationale.   

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal



Department of Veterans Affairs


